2:17-cv-03031-RMG-MGB              Date Filed 03/04/20   Entry Number 143      Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

Brandon Bartlett,                            )           Civil Action No. 2: 17-cv-03031
                                             )
                      Plaintiff,             )
                                             )
       V.                                    )              ORDER AND OPINION
                                             )
South Carolina Department of Corrections; )
Warden Joseph McFadden, individually         )
and/or in his official capacity as warden of )
Lieber Correctional Institution; Correctional)
Officer Dennis, individually and/or in his )
official capacity as an employee of Lieber )
Correctional Institution; Correctional       )
Officer Kelly, individually and/or in his    )
official capacity as an employee of Lieber )
Correctional Institution; Correctional       )
Officer McKie, individually and/or in his    )
official capacity as an employee of Lieber )
Correctional Institution,                    )
                                             )
                        Defendants.          )
~~~~~~~~~-)

       Before the Court is the Report and Recommendation ("R & R") of the Magistrate Judge

(Dkt. No. 135) recommending the Court grant in part and deny in part Defendants' South Carolina

Department of Corrections, Warden Joseph McFadden, and Correctional Officers Dennis, Kelly,

and McKie Motion for Sumary Judgment (Dkt. No. 119). For the reasons set forth below, the

Court adopts the R & R as the order of the Court and denies summary judgment as to Plaintiffs §

1983 Eighth Amendment claims brought against Defendant McFadden in his individual capacity,

his state law claims for negligence and gross negligence against SCDC and McFadden, and his

state law claim for injunctive relief against SCDC. The remainder of Plaintiffs claims are

dismissed with prejudice, and Defendants Dennis, Kelly, and McKie are dismissed as party

Defendants.


                                                   1
2:17-cv-03031-RMG-MGB                Date Filed 03/04/20       Entry Number 143         Page 2 of 5




      I.      Background

           This civil action arises from alleged inmate-on-inmate attacks that occurred at Lieber

Correctional Institution ("Lieber"), wherein Plaintiff Brandon Bartlett was attacked in his room

and in the flood zone of his room by other inmates. On April 17, 2017, Plaintiff remained in his

room after a correctional officer "unlocked everyone' s door so they could go to breakfast." The

officer "failed to relock all doors after inmates had left for breakfast in violation of Defendant

SCDC's policies and procedures." Subsequently "a number of inmates came into [Bartlette's]

room and hit him in the nose and stabbed him in his left arm." Plaintiff left his room and went

down into a "flood zone where he was attacked again and was stabbed six (6) more times."

Plaintiff was taken to a hospital by EMS. (Dkt. No. 1-1 at 9). Plaintiff claims he did not receive

proper medical follow-up. (Id. at 10).

           Plaintiff alleges Lieber has a "long history of violence among inmates housed in the

institution and many times the violence is encouraged and/or condoned by the Defendants as the

perpetrators are not punished .. . ."(Id. at 8). Plaintiff alleges Defendants failed to keep weapons

out of the hands of inmates, that Lieber is "severely understaffed due to the failure to hire sufficient

officers and due to a large number of turnovers," and that Lieber allows "inmates from one wing

onto another wing," thereby "permit[ting] inmates who are suppose[d] to be kept apart to be

together, thereby facilitating fights and stabbings." (Id. at 8-9). According to Plaintiff, this violates

SCDC' s policies and procedures. (Id.) .

           Specific to Plaintiff, the Complaint alleges four causes of action: (1) injunctive relief

pursuant to S.C. Code Ann. § 15-43-30 and 42 U.S.C. § 1983 ; (2) deliberate indifference against

Defendant McFadden "and any named Defendant correctional officers" pursuant to § 1983 ; (3)

failure to implement appropriate policies, customs, and practices against Defendant McFadden

pursuant to § 1983; and (4) violation of the South Carolina Tort Claims Act ("SCTCA") against

                                                         2
2:17-cv-03031-RMG-MGB              Date Filed 03/04/20       Entry Number 143       Page 3 of 5




SCDC, Defendant McFadden, "and any named Defendant correctional officers." (Id. at 15-21 ).

Under the cause of action for deliberate indifference pursuant to § 1983, the Complaint alleges

violations of the "Fifth, Seventh, Eighth, and Fourteenth Amendments." (Id. at 6, 17). Plaintiff

seeks injunctive and declaratory relief as well as actual, consequential, special, and punitive

damages. (Id. at 21-22).

           On October 7, 2019, Defendants filed a Motion for Summary Judgment. (Dkt. No. 119).

Plaintiff filed a response in opposition on October 21, 2019. (Dkt. No. 123). In his opposition,

Plaintiff agreed to withdraw "all 42 U.S.C. § 1983 claims against Defendants Correctional

Officer Dennis, Correctional Officer Kelly, and Correctional Officer McKie" but not his § 1983

claims against Defendant SCDC for injunctive relief or Defendant Warden McFadden. (Dkt. No.

123 at 10). Defendants filed a reply brief on October 28, 2019. (Dkt. No. 126). Defendants'

motion has been fully briefed and is ripe for disposition.

     II.      Legal Standard

                  a. Report and Recommendation

           The Magistrate Judge makes only a recommendation to this Court that has no presumptive

weight. The responsibility to make a final determination remains with the Court. See Mathews v.

Weber, 423 U.S. 261 , 270-71 (1976). The Court may "accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(l). This

Court must make a de nova determination of those portions of the R & R Plaintiff specifically

object. Fed. R. Civ. P. 72(b )(2). Where Plaintiff fails to file any specific objections, "a district

court need not conduct a de nova review, but instead must only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation." Diamond v. Colonial Life

& Accident Ins. Co. , 416 F .3d 310, 315 (4th Cir. 2005) (internal quotation omitted). "Moreover,

in the absence of specific objections to the R & R, the Court need not give any explanation for

                                                     3
2:17-cv-03031-RMG-MGB                Date Filed 03/04/20     Entry Number 143         Page 4 of 5




adopting the recommendation." Wilson v. SC Dept of Corr., No. 9:14-CV-4365-RMG, 2015 WL

1124701 , at * 1 (D.S.C. Mar. 12, 2015); see also Camby v. Davis, 718 F.2d 198, 200 (4th Cir.1983).

Neither party filed objections in this case, and the R & R is reviewed for clear error.

                  b. Motion for Summary Judgment

           Summary judgment is appropriate if the movant "shows that there is no genuine dispute as

to any material fact" and it is therefore entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a). In other words, summary judgment should be granted "only when it is clear that there is no

dispute concerning either the facts of the controversy or the inferences to be drawn from those

facts ." Pulliam Inv. Co. v. Cameo Props., 810 F.2d 1282, 1286 (4th Cir. 1987). "In determining

whether a genuine issue has been raised, the court must construe all inferences and ambiguities in

favor of the nonmoving party." HealthSouth Rehab. Hosp. v. Am. Nat '/ Red Cross, 101F.3d1005,

1008 (4th Cir. 1996). The party seeking summary judgment has the initial burden of demonstrating

that there is no genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

Once the moving party has made this threshold demonstration, the non-moving party must

demonstrate that specific, material facts exist that give rise to a genuine issue. Id. at 324. Under

this standard, " [c )onclusory or speculative allegations do not suffice, nor does a ' mere scintilla of

evidence'" in support of the non-moving party ' s case. Thompson v. Potomac Elec. Power Co., 312

F.3d 645 , 649 (4th Cir. 2002) (quoting Phillips v. CSXTransp., Inc., 190 F.3d 285, 287 (4th Cir.

1999)).

    III.      Discussion

           The Court finds that the Magistrate Judge ably addressed the issues and correctly concluded

that Defendant's motion for summary judgement should be denied in part and granted in part.

Namely, the Magistrate Judge stated accurately and in detail the law of the Fourth Circuit as to

supervisor liability in § 1983 actions and accurately described the evidence adduced against

                                                       4
2:17-cv-03031-RMG-MGB             Date Filed 03/04/20     Entry Number 143        Page 5 of 5




Defendants by Plaintiff. The Magistrate Judge rightfully concluded that issues of material fact

exist as to whether Defendant McFadden was deliberately indifferent to potential violations of

Plaintiffs Eighth Amendment rights. The Magistrate Judge also correctly concluded Plaintiffs

other federal claims must be dismissed as a matter of law, but that Plaintiffs remaining state law

claims survive Defendants' motion.

    IV.      Conclusion

          For the foregoing reasons, the R & R of the Magistrate Judge (Dkt. No. 135) is ADOPTED

as the order of the Court.      Defendants' Motion for Summary Judgment (Dkt. No 119) is

GRANTED in part and DENIED in part. The motion is GRANTED to the extent that Plaintiffs

§ 1983 claims for violation of his Fifth, Seventh, and Fourteenth Amendment rights are

DISMISSED WITH PREJUDICE. The motion is also GRANTED to the extent that Plaintiffs

§ 1983 claim against SCDC is DISMISSED WITH PREJUDICE. Defendants' Motion for

Summary Judgement is DENIED as to Plaintiffs remaining § 1983 claims against Defendant               I




McFadden and as to all of Plaintiffs state law claims against SCDC and Defendant McFadden.

          AND IT IS SO ORDERED.




                                                    Rich~Gejf
                                                    United States District Court Judge

March L{ , 2020
Charleston, South Carolina




                                                    5
